 



Exhibit 10.4
April 1, 2008
Mr. Derek Eiberg
c/o Image Entertainment, Inc.
20525 Nordhoff Street, Suite 200
Chatsworth, CA 91311
Re: Employment Letter Agreement
Dear Derek:
We are pleased to confirm your employment with Image Entertainment, Inc.
(“Image” or the “Company”) via this Employment Letter Agreement (the
“Agreement”). The particulars of your employment are as follows:

     
Position:
  Executive Vice President, Operations and Chief Technology Officer
Base Salary:
  $250,000 annualized (Year One)
Reporting To:
  Jeff M. Framer, Chief Financial Officer
Term:
  April 1, 2008 through and including March 31, 2009

Your employment with Image is for an exempt, full-time position. This employment
relationship cannot be changed, except by a written document signed by the
President of Image and Image’s Board of Directors.
Your Base Salary is payable in equal bi-weekly installments subject to all
applicable withholding and deductions.
You shall perform such duties as the President of Image and Image’s Board of
Directors may reasonably require. In rendering services to Image, you shall use
your best efforts and ability to maintain, further and promote the interests and
welfare of Image. You hereby acknowledge and agree that your engagement by Image
under this Agreement is exclusive and that during the Term you shall not,
directly or indirectly, whether for compensation or otherwise, engage in any
business that is competitive with the business of Image, or render any services
of a business, commercial or professional nature to any other person or
organization that is a competitor of Image or in a business similar to that of
Image, without the prior written consent of Image. Without limiting the
generality of the foregoing, the home entertainment licensing and distribution
business shall constitute a business that is competitive with the business of
Image and an entity engaged in the home entertainment licensing and distribution
business shall be deemed a competitor of Image.
We offer a variety of employment benefits to you as Executive Vice President,
Operations and Chief Technology Officer, including 100% company paid PPO (or
equivalent) premium coverage for health and dental insurance for you, your
spouse and dependent minor children, life and accidental death/dismemberment
insurance, short and long-term disability insurance, an annual car allowance of
$12,600 gross, paid bi-weekly, four weeks of vacation per year (up to the
maximum accrual described in the Employee Handbook, which you hereby acknowledge
receipt of, and you also agree that you will be bound by the terms of the
Employee Handbook (including its conduct requirements) as may be in effect from
time to time, and any and all other Image polices and procedures currently in
force, sick leaves, 401(k) participation, and all other benefits provided to
Image’s Executive Officers.

 

 



--------------------------------------------------------------------------------



 



Bonus Compensation: You are entitled to participate in a corporate bonus plan
tied to corporate profitability in an amount and form of payment to be presented
annually by the President of Image and the Compensation Committee of Image’s
Board of Directors. Nothing herein contained shall be construed to obligate the
Company to adopt a Corporate Bonus Plan.
Options and Other Stock-Based Awards: The Parties acknowledge that the
Compensation Committee of Image’s Board of Directors will be presented with an
Executive Stock Plan by the President of Image, which, if and when approved,
will be intended to provide you with enhanced stock option or award
opportunities. Nothing herein contained shall be construed to obligate the
Company to adopt a Corporate Options and Other Stock Based Awards Plan.
In the event that Image eliminates your position or your employment is
terminated “without cause” (in either case, the “Separation Date”), Image agrees
to pay you as severance the Base Salary you would have earned from the
Separation Date through the end of the Term plus 6 months Base Salary (without
vacation accrual), any bonus compensation not previously paid for any prior
period and full medical and dental insurance continuation for a period of
6 months following the end of the Term, with COBRA entitlement commencing
thereafter, if permissible; otherwise, 6 months medical and dental insurance
continuation under COBRA, payable by Image for the first 6 months following the
end of the Term. You will be required to execute a standard waiver and release
agreement to be entitled to the severance benefits described in this paragraph.
In the event of “Cause” (as defined below), Image may terminate your employment
at any time, effective upon delivery of written notice by Image to you. In any
such event, all of Image’s obligations hereunder will immediately terminate
without further liability to Image. “Cause” shall be defined as your (a) fraud,
dishonesty or felonious conduct or breach of fiduciary duty; (b) willful
misconduct or gross negligence in the performance of your duties hereunder;
(c) knowing and/or willful violation (including conduct in respect of your
supervisory responsibilities) of any law, rule or regulation or other wrongful
act that causes or is likely to cause harm, loss or disrepute to the Company;
(d) conviction of a felony or misdemeanor (other than minor traffic violations,
a first time driving under the influence of alcohol conviction, or an offense
that does not affect the business or reputation of the Company); or (e) breach
of any material provision of this Agreement or any other material agreement
between Image and you, whenever executed, provided, however, that bona fide
disagreements or disputes as to expense reimbursement shall not be deemed fraud
or felonious conduct or your breach of any material provision of this Agreement.
During the Term, you shall have the right to terminate your employment for “Good
Reason.” “Good Reason” shall mean any of the following events which occurs
without your express written consent within a 12-month period following a Change
in Control (as defined in Exhibit “A” hereto): (i) the assignment of any duties
materially inconsistent with your status as an Executive Officer or a
substantial reduction in the nature or status of your responsibilities from
those in effect immediately prior to a Change in Control; (ii) the relocation of
the principal executive offices to a location more than 35 miles from the
current locale unless closer to home or requiring you to be based anywhere other
than the principal executive offices except for required travel on business;
(iii) the failure to continue in effect without material change or substantially
similar substitution of any compensation or benefit plan in which you are
entitled to participate, or the failure to continue your participation therein,
or the taking of any action which would directly or indirectly materially reduce
any of the benefits of such plans enjoyed by you immediately prior to the Change
in Control; (iv) the failure to obtain a successor’s assumption and agreement to
perform the company’s obligations hereunder, unless the assumption occurs by
operation of law; and (v) a breach by Image or the successor company of any
material term hereunder.

 

 



--------------------------------------------------------------------------------



 



If you terminate your employment for “Good Reason,” you shall be entitled to the
same severance pay and benefits as if the termination had been “without cause.”
In the event of your death or permanent disability, this Agreement will
terminate on the last day of the calendar month of your death or permanent
disability. Your personal representative, heirs or beneficiaries, as applicable,
entitled by will or the laws of descent and distribution shall be entitled to
receive (a) all accrued but unpaid wages, bonus payments and vacation, (b) Base
Salary continuation for a period of 6 months or through the expiration of the
Term, whichever occurs first, (c) any bonus compensation payable and
(d) dependent medical and dental insurance continuation for a period of 6 months
or through the expiration of the Term, whichever comes first.
Please note that should your Term be extended you are eligible for an increase
to Base Salary on April 1, 2009, and on April 1 of each subsequent year of your
employment. The amounts of such increases, if any, are at the sole discretion of
the President of Image and the Compensation Committee of Image’s Board of
Directors.
Should Image wish to extend the Term for an additional period, such notification
will be communicated to you in writing by no later than three months prior to
the expiration of the previous Term. Any such extension is at the sole
discretion of the President of Image and the Compensation Committee of Image’s
Board of Directors. If you do not wish to accept extension of the Term, you may
reject such extension in writing, and in any such case, the previous Term shall
expire as scheduled. In either event, upon expiration of the Term, Image agrees
to pay you 6 months Base Salary (without vacation accrual), any bonus
compensation not previously paid for any prior period up through the expiration
date and full medical and dental insurance continuation for a period of 6 months
following the expiration date, with COBRA entitlement commencing thereafter, if
permissible; otherwise, 6 months medical and dental insurance continuation under
COBRA, payable by Image for the first 6 months following the expiration date.
Indemnification: Image will, to the maximum extent permitted by law, indemnify
and hold you harmless against expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other amounts actually and reasonably incurred
in connection with any proceeding arising by reason of your employment by Image.
Image shall advance to you any expenses incurred in any proceeding to the
maximum extent permitted by law. You will be entitled to utilize defense legal
counsel of his choice, subject to the approval of Image, which approval will not
be unreasonably withheld. Image will at all times maintain directors’ and
officers’ liability insurance (“D&O Insurance”), or have sufficient funds to
self-insure, in amounts and on terms at least as favorable as the D&O Insurance
policy in effect on the date hereof.

 

 



--------------------------------------------------------------------------------



 



This Agreement constitutes the entire understanding and agreement between the
parties with respect to the subject matter hereof, and supersedes: (i) any and
all prior and preliminary discussions; and (ii) any and all prior written or
oral and any and all contemporaneous written or oral agreements, understandings
and negotiations between the parties, including but not limited to prior written
or oral employment agreements and severance agreements, and, there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as set forth or referred to
herein. This Agreement shall not be modified, amended or altered except by an
instrument in writing executed by the parties hereto. In case one or more of the
provisions contained in this Agreement (or any portion of any such provision)
shall for any reason be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement (or any portion of any such provision), but this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision (or portion thereof) had never been contained herein. The failure by
Image, at any time, to require performance by Employee of any of the provisions
hereof, shall not be deemed a waiver of any kind nor shall it in any way affect
Image’s rights thereafter to enforce the same. This Agreement and all rights,
obligations and liabilities arising hereunder shall be construed and enforced in
accordance with the laws of the State of California. The parties represent and
warrant that in executing this Agreement, they have each had the opportunity to
obtain independent financial, legal, tax and other appropriate advice, and are
not relying upon the other party (or the attorneys or other agents of such other
party) for any such advice, and that accordingly, any ambiguities present in
this Agreement shall not be construed against either party.
If you accept employment with Image on the terms and conditions described in
this Agreement, please so indicate by signing below.
Sincerely,
/s/ ROBERT MCCLOSKEY
Robert McCloskey
Director and Chairman of the
Compensation Committee of the
Board of Directors
THE ABOVE IS ACCEPTED AND AGREED.

         
/s/ DEREK EIBERG
  4/7/08          
DEREK EIBERG
  DATE    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
For purposes of this letter agreement, a “Change in Control” shall mean: the
occurrence of any of the following events:
(a) Any transaction, whether effected directly or indirectly, resulting in any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d), and
14(d) of the Exchange Act and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of Image that represent greater than 35% of the combined voting
power of Image’s then outstanding voting securities, other than
(i) any transaction or event resulting in the beneficial ownership of voting
securities by a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by Image or any person
controlled by Image or by any employee benefit plan (or related trust) sponsored
or maintained by Image or any person controlled by Image, or
(ii) any transaction or event resulting in the beneficial ownership of voting
securities by Image or a corporation owned, directly or indirectly, by the
stockholders of Image in substantially the same proportions as their ownership
of the stock of Image, or
(iii) any transaction or event resulting in the beneficial ownership of voting
securities pursuant to a transaction described in clause (c) below that would
not be a Change in Control under clause (c);
(b) Individuals who, as of the date this letter agreement is signed by Image,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election by Image’s
stockholders, or nomination for election by the Board, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board;
(c) The consummation by Image (whether directly involving Image or indirectly
involving Image through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of Image’s assets or (z) the acquisition
of assets or stock of another entity, in each case, other than a transaction

 

 



--------------------------------------------------------------------------------



 



(i) which results in Image’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of Image or the person that, as a result
of the transaction, controls, directly or indirectly, Image or owns, directly or
indirectly, all or substantially all of Image’s assets or otherwise succeeds to
the business of Image (Image or such person, the “Successor Entity”)) directly
or indirectly, greater than 50% of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and
(ii) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause as beneficially owning greater than 50% of combined voting power
of the Successor Entity solely as a result of the voting power held in Image
prior to the consummation of the transaction; or
(d) the approval by Image’s shareholders of a liquidation or dissolution of
Image.
For purposes of clause (a)(i) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of Image’s
shareholders, and for purposes of clause (a)(iii) above, the calculation of
voting power shall be made as if the date of the consummation of the transaction
were a record date for a vote of Image’s shareholders.

 

 